In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-455 CR

NO. 09-05-477 CR

____________________


SHARISSE DAVONNE ROBERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92298 and 92794




MEMORANDUM OPINION
	Sharisse Davonne Roberson was convicted for the offense of attempted arson in
Cause Nos. 92298 and 92794. Roberson filed notices of appeal on October 11, 2005.  In
each case, the trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	We notified the parties that the appeals would be dismissed unless amended
certifications were filed within thirty days of the date of the notices and made a part of the
appellate records.  See Tex. R. App. P. 37.1.  The parties have not identified any issues
that distinctly relate to punishment rather than to the decision to adjudicate, and the records
have not been supplemented with amended certifications.  Because a certification that
shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								         HOLLIS HORTON
									         Justice

Opinion Delivered December 7, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.